Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-27851
                                                                 08-JUL-2011
                                                                 12:57 PM



                                 NO. SCWC-27851

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         ROSEMARIE A. JAYLO, Respondent/Plaintiff-Appellee,

                                       vs.

            ALDO M. JAYLO, Petitioner/Defendant-Appellant.
                             (NO. 27851)

-----------------------------------------------------------------

    ROSEMARIE AGUIRRE JAYLO, Respondent/Plaintiff-Appellant,

                                       vs.

          ALDO MACAPAL JAYLO, Petitioner/Defendant-Appellee.
                             (NO. 28049)


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NOS. 27851 and 28049; FC-DIVORCE NO. 96-1929)


          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: Duffy, J., for the court1)

               Petitioner/Defendant-Appellant/Appellee Aldo Macapal

Jaylo’s application for writ of certiorari, filed on May 31,

2011, is hereby accepted and will be scheduled for oral argument.




     1
         Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ.
The parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, July 8, 2011.

                               FOR THE COURT:

                               /s/ James E. Duffy, Jr.

                               Associate Justice

Robert M. Harris
for petitioner/defendant-
appellant/appellee on the
application




                                 2